Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s response filed 6/9/22 (hereinafter Response) has been entered. Applicant’s election of Group 1: claims 1-15 in the Response s acknowledged. Because applicant did not distinctly and specifically point out that the election to Group 1 was made with/without traverse and supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). As a result, claims 1-20 remain pending in the Application but claims 16-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 14 are drawn to a system for analyzing third party-based restrictions for at least one pharmaceutical product, which is within the four statutory categories (i.e., machine). Claim 15 are drawn to a system for analyzing third party-based restrictions for a set of pharmaceutical products, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A strategic decision support system for analyzing third party-based restrictions for at least one pharmaceutical product, the strategic decision support system comprising:
a remote database storing content related to third party policies and comparative metrics for the at least one pharmaceutical product;
a remote server configured to access content stored in the remote database;
and a local device coupled to the remote server by a network, wherein the local device comprises an input tool and a display;
wherein, in response to a filter selected with the input tool and communicated to the remote server across the network, the remote server is configured to:
extract policy criteria for a first pharmaceutical product from a third party policy based on the filter selected with the input tool;
extract comparative metrics for the first pharmaceutical product based on the filter selected with the input tool;
compare the extracted policy criteria to the extracted comparative metrics;
assign, based on the comparison, a restrictiveness score;
generate a graphical representation of the restrictiveness score;
and display the graphical representation via a graphical user interface on the display to facilitate analysis of third-party based restrictions to the first pharmaceutical product for the third party policy.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because comparing policy criteria to comparative metrics, assigning a restrictiveness score based on the comparison, and generating a graphical representation of the restrictiveness score is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or  (b) “a certain method of organizing human activity” because comparing policy criteria to comparative metrics, assigning a restrictiveness score based on the comparison, and generating a graphical representation of the restrictiveness score under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a remote database, a remote server coupled by a network to a local device including a input and display).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is substantially similar as the abstract idea for Claim 15, because the only difference between Claims 1 and 15 is that Claim 1 recites a system for analyzing third party-based restrictions for at least one pharmaceutical product from a third party policy, whereas Claim 15 recites a system for analyzing third party-based restrictions for a set of pharmaceutical products from a set of third party policies. 
Dependent claims 2-14 include other limitations for example claim 2 recites further details as to types of filters that dictate what information is retrieved for manipulation, claim 3 recites further details as to the third party policy, claim 4 recites further details as to the comparative metrics and the comparison to the policy criteria, claim 5-8 recites further details as to the restrictiveness score, claims 8-9 recites further details as to extracting, comparing, assigning generating graphics for multiple pharmaceutical products and/or multiple third party policies, claim 10-14 recites further details as to the graphical representation; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 15 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. (Original) A strategic decision support system for analyzing third party-based restrictions for at least one pharmaceutical product, the strategic decision support system comprising:
a remote database storing content related to third party policies and comparative metrics for the at least one pharmaceutical product (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
a remote server configured to access content stored in the remote database (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
and a local device coupled to the remote server by a network, wherein the local device comprises an input tool and a display (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
wherein, in response to a filter selected with the input tool and communicated to the remote server across the network (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), the remote server is configured to:
extract policy criteria for a first pharmaceutical product from a third party policy based on the filter selected with the input tool (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
extract comparative metrics for the first pharmaceutical product based on the filter selected with the input tool (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
compare the extracted policy criteria to the extracted comparative metrics;
assign, based on the comparison, a restrictiveness score;
generate a graphical representation of the restrictiveness score;
and display the graphical representation via a graphical user interface on the display to facilitate analysis of third-party based restrictions to the first pharmaceutical product for the third party policy (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014) (generally linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of comparing policy criteria to comparative metrics, assigning a restrictiveness score based on the comparison, and generating a graphical representation of the restrictiveness score by utilizing a general purpose a remote database, a remote server coupled by a network to a local device including a input and display;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0087]-[0101] and [0294]-[0302] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a remote database, a remote server coupled by a network to a local device including a input and display) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as selecting a particular data source or type of data to be manipulated by receiving filter input and extracting policy criteria and comparative metrics accordingly and mere data output by outputting the graphical representation to the display – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “display the graphical representation via a graphical user interface on the display to facilitate analysis of third-party based restrictions to the first pharmaceutical product for the third party policy,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 1 and analogous independent claim 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-14 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 recites further details as to types of filters that dictate what information is retrieved for manipulation (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 3 recites further details as to the third party policy (merely further limiting the abstract idea).
Claim 4 recites further details as to the comparative metrics and the comparison to the policy criteria (merely further limiting the abstract idea).
Claim 5-8 recites further details as to the restrictiveness score (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 8-9 recites further details as to extracting, comparing, assigning generating graphics for multiple pharmaceutical products and/or multiple third party policies (merely further limiting the abstract idea).
Claim 10-14 recites further details as to the graphical representation (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-15 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0087]-[0101] and [0294]-[0302] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of comparing policy criteria to comparative metrics, assigning a restrictiveness score based on the comparison, and generating a graphical representation of the restrictiveness score by utilizing a general purpose a remote database, a remote server coupled by a network to a local device including a input and display;
Adding insignificant extra-solution activity to the judicial exception such as selecting a particular data source or type of data to be manipulated by receiving filter input and extracting policy criteria and comparative metrics accordingly and mere data output by outputting the graphical representation to the display – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “display the graphical representation via a graphical user interface on the display to facilitate analysis of third-party based restrictions to the first pharmaceutical product for the third party policy,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a remote database, a remote server coupled by a network to a local device including a input and display. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-15 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The claims filed 6/9/22 are patentably distinguishable from the prior art of record. Every element of the claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is no teaching, suggestion, or motivation to combine the below references in references themselves or knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record US 2015/0039331 to Longman et al (hereinafter Longman) generally discloses a system analyzing stored data of pharmaceuticals, where the data includes clinical efficacy, safety and use, and economics, and the data is analyzed to determine a relative score, the relative score is converted into a displayed graphic to enable decisions about the pharmaceuticals, e.g., enabling a pharmacy & Therapeutics committee to modify a formulary. However, at a minimum Longman does not specifically disclose extracting policy criteria for a first pharmaceutical and comparative metrics for the first pharmaceutical, comparing the policy criteria to the extracted comparative metrics, e.g., the alignment of a program and approved used of the pharmaceutical on the FDA label, and assigning a restrictiveness score based on the comparison.
US 2017/0004274 to Mehta et al (hereinafter Mehta) generally discloses a system for analyzing at least one pharmaceutical product where the system includes a remote database for storing content related to third party medical data and information relating to the at least one pharmaceutical product, a remote server that accesses the remote database, and a local device that is coupled to the remote server by a network, and where the system is configured to analyze the third party medical data including if the pharmaceutical is on label or off label and the information relating to the at least one pharmaceutical product, determine a score, and generate/display a graphical representation of that score for the pharmaceutical product. However, Mehta does not make up for all of the deficiencies of Longman including that the comparison is between policy criteria and comparative metrics.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”